     Case 2:19-cv-00647-TLN-KJN Document 24 Filed 02/09/21 Page 1 of 5


1    LAW OFFICES OF
     REINER, SLAUGHTER, MAINZER
2    & FRANKEL
     2851 Park Marina Drive, Suite 200
3    Post Office Box 494940
4    Redding, CA 96049-4940
     (530) 241-1905
5    FAX (530) 241-0622
     Russell Reiner, State Bar No. 84461
6    Todd E. Slaughter, State Bar No. 87753
     Rick Lundblade, State Bar No. 220662
7    April K. Stratte, State Bar No. 290423
     Attorneys for Plaintiff
8
     LAW OFFICES OF
9    MATHENY SEARS LINKERT & JAIME LLP
     MATTHEW C. JAIME (SBN 140340)
10   SARAH M. WOOLSTON (SBN 320510)
     3638 American River Drive
11   Sacramento, California 95864
     Telephone:   (916) 978-3434
12   Facsimile:   (916) 978-3430
13
     Attorneys for Defendant, COSTCO
14   WHOLESALE CORPORATION

15                                UNITED STATES DISTRICT COURT

16                        FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18    MICHELLE BEAN,                                       NO. 2:19-CV-00647-TLN-KJN
19          Plaintiff,                                     JOINT STIPULATION AND [PROPOSED]
                                                           ORDER TO MODIFY INITIAL
20    vs.                                                  PRETRIAL SCHEDULING ORDER
21    COSTCO WHOLESALE                                     (EXPERT DISCLOSURES AND
      CORPORATION;                                         SUPPLEMENTAL EXPERT
22    and DOES 1 through 50, inclusive,                    DISCLOSURES)
23      Defendants.                                        Assigned to: District Judge Troy L. Nunley
      __________________________________/                  Referred to: Magistrate Judge Kendall J.
24
                                                           Newman
25
                                                           Complaint filed: October 22, 2018
26                                                         Removed: April 16, 2019

27
     ///
28   ///

                                                       1
                     JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:19-cv-00647-TLN-KJN Document 24 Filed 02/09/21 Page 2 of 5


1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2            Pursuant to Federal Rule of Civil Procedure 16(b), Plaintiff MICHELLE BEAN
3    (hereinafter    “Plaintiff”)   and   Defendant     COSTCO       WHOLESALE          CORPORATION
4    (hereinafter “Defendant”) jointly request that this court modify the Initial Pretrial Scheduling

5    Order to extend deadlines in order to continue the exchange of discovery, particularly in light

6    of complications arising due to COVID-19.

7            Plaintiff and Defendant stipulate as follows:

8                                               I. RECITALS

9            1.       Whereas Plaintiff filed a Complaint on October 22, 2018, in state court, Shasta

10   County Superior Court.

11           2.       Whereas Defendant filed an Answer on March 15, 2019, in state court, Shasta

12   County Superior Court.

13           3.       Whereas Defendant removed Plaintiff’s state court action to the United States

14   District Court, Eastern District on or about April 16, 2019, pursuant to 28 U.S.C. sections

15   1332(a), 1441(b) and 1446(b)(3), in that Plaintiff’s Complaint met the requirements for

16   diversity jurisdiction.

17           4.       Whereas the Court issued an Initial Pretrial Scheduling Order with deadlines for

18   this matter on or about April 16, 2019.

19           5.       Whereas this court signed Parties Joint Stipulation and Order to Modify Initial

20   Prescheduling Order on or about February 7, 2020, changing the following dates:

21                    a)       Experts must be disclosed not later than May 8, 2020.

22                    b)       A supplemental list of expert witnesses must be disclosed not later than

23                             June 5, 2020.

24           6.       Whereas Defendant filed a Motion for Summary Judgment on or about March

25   20, 2020.

26           7.       Whereas this court signed Parties Joint Stipulation and Order to Modify Initial

27   Prescheduling Order on or about May 11, 2020, changing the following dates:

28                    a)       Experts must be disclosed not later than August 7, 2020.


                                                      2
                    JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:19-cv-00647-TLN-KJN Document 24 Filed 02/09/21 Page 3 of 5


1                    b)     A supplemental list of expert witnesses must be disclosed not later than
2                           September 7, 2020.
3           8.       Whereas Plaintiff filed her Response to the Motion for Summary Judgment on
4    or about June 23, 2020.
5           9.       Whereas Defendant filed its Reply on the Motion for Summary Judgment on or
6    about June 30, 2020.
7           10.      Whereas this Court has taken the Motion for Summary Judgment under
8    advisement.
9           11.      Whereas the Motion for Summary Judgment is still under submission.
10          12.      Whereas the parties are of the understanding that there is no current trial date set
11   on the Court’s calendar; and
12          13.      Whereas the parties prefer to obtain a ruling from this Court on the Motion for

13   Summary Judgment before moving forward with (and incurring the expenses associated with)

14   expert disclosure and discovery.

15                                          II. STIPULATIONS

16          1.       The Parties continue to meet and confer regarding the deadlines originally

17   provided in the Initial Pretrial Scheduling Order.

18          2.       Good cause exists to modify the Initial Pretrial Scheduling Order because

19   discovery is ongoing and not yet completed.

20          3.       The Parties seek a continuance regarding the deadline for expert disclosures and

21   supplemental expert disclosures.

22          4.       The Parties would both benefit from the given deadlines and no party is

23   prejudiced given that a trial date has not yet been set.

24          5.       The purpose of this Stipulation is to benefit both parties in the continued

25   exchange of documents and information for a fair resolution of the lawsuit.

26          6.       Pursuant to Federal Rule of Civil Procedure 29, the parties stipulate to modify

27   these dates, with the Court’s permission.

28   ///


                                                     3
                   JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:19-cv-00647-TLN-KJN Document 24 Filed 02/09/21 Page 4 of 5


1           7.       The Parties stipulate to expending the deadline to disclose experts from March
2    8, 2021, to May 7, 2021.
3           8.       The Parties stipulate to extending the deadline to for the designation of
4    supplemental expert witnesses from April 9, 2021, to June 8, 2021.
5           9.       The parties stipulate to these modified deadlines as the new guiding dates.

6
     Dated: 2/8/21          MATHENY SEARS LINKERT & JAIME LLP
7

8                                          By: /s/ Matthew C. Jaime
9                                               MATTHEW C. JAIME, ESQ.
                                                Attorney for Defendant, COSTCO WHOLESALE
10                                              CORPORATION

11

12   Dated: 2/8/21          REINER, SLAUGHTER, MAINZER & FRANKEL, LLP
13

14                                         By: /s/ Russell Reiner
                                                RUSSELL REINER, ESQ.
15                                              Attorney for Plaintiff, MICHELLE BEAN

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
                 JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:19-cv-00647-TLN-KJN Document 24 Filed 02/09/21 Page 5 of 5


1                                                 ORDER
2           GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and orders
3    as follows:
4           1.       The Parties stipulate to expending the deadline to disclose experts from March
5    8, 2021, to May 7, 2021.
6           2.       The Parties stipulate to extending the deadline to for the designation of
7    supplemental expert witnesses from April 9, 2021, to June 8, 2021.

8           IT IS SO ORDERED.

9
10   Dated: February 9, 2021
                                                                Troy L. Nunley
11
                                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     5
                   JOINT STIPULATION AND ORDER TO MODIFY INITIAL PRETRIAL SCHEDULING ORDER
